 1 LINDA M. PARISI, SBN 84247
   LAW OFFICES OF WING & PARISI
 2 917 G Street
   Sacramento, CA 95814
 3 Telephone: (916) 441-4888
   Facsimile: (916) 441-1575
 4 Email: linda@wingparisilaw.com

 5 Attorneys for A Vern Saeteurn

 6

 7

 8                                  IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                  CASE NO. 2:18-cr-00212-TLN
12                                     Plaintiff,               STIPULATION REGARDING
                                                                EXCLUDABLE TIME PERIODS
13   v.                                                         UNDER SPEEDY TRIAL ACT;
                                                                [PROPOSED] FINDINGS AND
14   A Vern Saeteurn,                                           ORDER
15                                     Defendant.
16

17             Defendant A Vern Saeteurn, by and through Linda M. Parisi, his counsel of record, and

18 plaintiff, by and through its counsel, Vincenza Rabenn, hereby stipulate as follows:

19             1.         By previous stipulation, this matter was set for a Status Conference on September 12,

20 2019.

21             2.        By this stipulation, the defendant now moves to continue the Status Conference until

22 October 17, 2019, at 9:30 a.m. and to exclude time between September 12, 2019 and October 17, 2019

23 and under Local Code T4. The United States does not oppose this request.

24             3.        The parties agree and stipulate, and request that the Court find the following:

25             a.        Counsel for Mr. Saeteurn need additional to review the plea agreement.

26             b.        Defense counsel and the US Attorney have been discussing a resolution to the case and

27 need further time to resolve the matter.

28                                                          1
          Stipulation and Order
 1          c.        Counsel for defendant Mr. Saeteurn believe that failure to grant the above-requested

 2 continuance would deny them the reasonable time necessary for effective preparation, taking into

 3 account the exercise of due diligence.

 4          c.        The United States Attorney agrees to the continuance.

 5          d.        All counsel agrees to the continuance.

 6          e.        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.§ 3161, et

 7 seq., within which trial must commence, the time period of September 12, 2019 and October 17, 2019,

 8 inclusive, is deemed excludable pursuant to 18 U.S.C.§ 316l(h)(7)(A), B(iv) [Local CodeT4] because

 9 it results from a continuance granted by the Court at defendant's request on the basis of the Court's

10 finding that the ends of justice served by taking such action outweigh the best interest of the public

11 and the defendant in a speedy trial.

12          4.        Nothing in this stipulation and order shall preclude a finding that other provisions of

13 the Speedy Trial Act dictate that additional time periods are excludable from the period within which

14 a trial must commence.

15 Dated: September 10, 2019

16                                                           Respectfully Submitted,

17                                                           /s/ Linda M. Parisi
                                                             ______________________________________
18
                                                             Linda M. Parisi
19                                                           Attorney for A Vern Saeteurn

20

21 Dated: September 10, 2019                                 BENJAMIN B. WAGNER
                                                             United States Attorney
22

23                                                           /s/ Linda M. Parisi by e-mail authorization
                                                             _______________________________________
24                                                            Vincenza Rabenn, Assistant U.S. Attorney
                                                             Attorney for Plaintiff
25

26

27

28                                                       2
       Stipulation and Order
 1 LINDA M. PARISI, SBN 84247
   LAW OFFICES OF WING & PARISI
 2 917 G Street
   Sacramento, CA 95814
 3 Telephone: (916) 441-4888
   Facsimile: (916) 441-1575
 4 Email: linda@wingparisilaw.com

 5 Attorneys for A Vern Saeteurn

 6

 7
                                      IN THE UNITED STATES DISTRICT COURT
 8
                                    FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
      UNITED STATES OF AMERICA                                            Case No. 2:18-cr-00212-TLN-1
11
                                     Plaintiff,                            ORDER
12
             v.
13

14    A Vern Saeteurn
                                   Defendant,
15

16

17                Based on the reasons set forth in the stipulation of the parties filed on September 10, 2019, and
18
     good cause appearing therefrom, the Court adopts the stipulation of the parties in its entirety. IT IS
19
     HEREBY ORDERED that the Status Conference currently set for September 12, 2019, be vacated
20
     and that the Status Conference be set for October 17, 2019, at 9:30 a.m. The Court finds that the ends
21
     of justice to be served by granting a continuance outweigh the best interests of the public and the
22

23 defendants in a speedy trial. Accordingly, IT IS HEREBY ORDERED that, for the reasons stated in

24 the parties’ September 10, 2019 stipulation, the time within which the trial of this matter must be

25 ///

26
     ///
27

28                                                           3
           Stipulation and Order
     commenced under the Speedy Trial Act is excluded during the time period of September 12, 2019 and
 1
     October 17, 2019, pursuant to 18 U.S.C. §3161(h)(7)(A) and (B)(iv) and Local Code 25.
 2

 3

 4
     Dated: September 10, 2019
 5

 6                                                            _________________________________
                                                                  HONORABLE Troy L. Nunley
 7                                                              United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                   4
       Stipulation and Order
